Jenkins, P. J.
Under the testimony, a verdict would not have been authorized in favor of the defendant on the question of wilfully false and fraudulent misrepresentations by the insured; and the verdict in favor of the plaintiff was not without evidence to support it on the question as to the good health of the insured at the time the policy was delivered. National Life & Accident Ins. Co. v. Smith, 34 Ga. App. 242 (129 S. E. 113) ; National Life & Accident Ins. Co. v. Martin, 35 Ga. App. 1 (132 S. E. 120); Pierce v. Life Ins. Co. of Va., 50 Ga. App. 337, 341 (178 S. E. 189); Interstate Life & Accident Ins. Co. v. McMahon, 50 Ga. App. 543, 545 (179 S. E. 132).

Judgment affirmed.


Stephens and Sutton, JJ., concur.

Hendrix & Buchanan, for plaintiff in error.
Harwell & Barrett, Love joy Harwell, contra.